IN THE SUPREME COURT OF THE STATE OF DELAWARE

TEMPERATSURE HOLDINGS, LLC, §
A Delaware limited liability company, §
                                        §
      Defendant/Counterclaim Plaintiff/ §
      Third Party Plaintiff-Below/      §
      Appellant,                        §
                                        §        No. 180, 2020
      v.                                §
                                        §
B&C HOLDINGS, INC., a Colorado          §        Court Below: Superior Court
corporation,                            §        of the State of Delaware
                                        §
      Plaintiff/Counterclaim            §
      Defendant-Below/Appellee,         §        C.A. No. N19C-02-105 AML CCLD
                                        §
      and                               §
                                        §
CHRISTOPHER SMITH,                      §
                                        §
      Third Party Defendant-Below/      §
      Appellee.                         §

                              Submitted: January 27, 2021
                              Decided: February 15, 2021

Before VALIHURA, VAUGHN, and MONTGOMERY-REEVES, Justices.

                                        ORDER

       This 15th day of February, 2021, having considered this matter on the briefs and the

oral arguments of the parties and the record below, and having concluded that the same

should be affirmed on the basis of and for the reasons assigned by the Superior Court in its

Final Order Concerning Cross-Motions for Summary Judgment dated May 6, 2020, its

Memorandum Opinion dated April 22, 2020, and its Bench Ruling on Defendant’s Motion

to Dismiss or, in the Alternative, to Stay the Verified Complaint dated April 18, 2019;
      NOW, THEREFORE, IT IS ORDERED that the decisions of the Superior Court be,

and the same hereby are, AFFIRMED.



                                     /s/ Karen L. Valihura
                                     Justice